Citation Nr: 1113303	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for neck, upper back, and shoulder disabilities, including as secondary to service-connected lumbar strain with degenerative disc disease of the thoracolumbar spine.  

2.  Entitlement to an increased rating for lumbar strain with degenerative disc disease of the thoracolumbar spine, currently rated 10 percent disabling for the period on appeal prior to January 18, 2008, and 20 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A Notice of Disagreement was received in March 2007, a Statement of the Case was issued in August 2007, and a Substantive Appeal was received in September 2007.  

The August 2007 Statement of the Case was also issued in regard to entitlement to an earlier effective date prior to August 9, 2005 for the 10 percent rating for service-connected lumbar strain.  However, in his Substantive Appeal the Veteran expressly indicated that he was not appealing the earlier effective date issue.  Thus, the earlier effective date issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that neck, upper back, and shoulder disabilities are secondary to service-connected lumbar strain with degenerative disc disease of the thoracolumbar spine.  VA and private treatment records reflect complaints of upper back, neck, and shoulder pain.  The Veteran underwent a VA examination in November 2006, which addressed whether his cervical spine disability was due to his lower back disorder.  The examiner reported that the Veteran had had onset of neck pain in 1996.  Although the November 2006 VA examination provided an opinion with regard to whether the Veteran's current cervical spine disability is related to the Veteran's service-connected lumbar strain with degenerative disc disease of the thoracolumbar spine disability, that examination did not provide an opinion with regard to whether the Veteran's current cervical spine disability is aggravated by the Veteran's service-connected lumbar strain with degenerative disc disease of the thoracolumbar spine disability.  In addition, the Veteran subsequently submitted chiropractic treatment records which reflect complaints of upper and middle back and neck pain in 1984.  At that time, he reported that he had had such pains off and on for a while.  

Moreover, the Board notes that the Veteran was initially granted service connection for lumbar strain.  In a March 2009 rating decision, the RO noted that October 2008 VA examination findings indicated that the original lumbar strain had deteriorated and involved multiple levels and that it was at least as likely as not that the thoracic changes were a secondary condition precipitated by or the result of the lumbar strain.  Subsequently, the RO expanded the grant of service connection to include degenerative disc disease of the thoracolumbar spine.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  It should be noted that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.  Under the circumstances, the Board believes that a VA examination with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

In January 2011, the Veteran stated that his lumbar strain with degenerative disc disease of the thoracolumbar spine disability is worsening.  The Veteran's most recent VA examination was in February 2010.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination may be appropriate.  In this case, the Board is of the opinion that the Veteran should be afforded additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current neck, upper back, and shoulder disabilities.  It is imperative that the claims file, including a copy of this remand be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, which includes obtaining a complete history of prior symptomatology, performance of all indicated tests, and review of the medical evidence contained in the claims folder, the examiner should:

a) diagnose any current neck, upper back, and shoulder disabilities shown to exist;

b) opine whether any such neck, upper back, and shoulder disabilities are at least as likely as not related to the Veteran's service;

c) if not, whether any such neck, upper back, and shoulder disabilities are at least as likely as not related to the Veteran's service-connected lumbar strain with degenerative disc disease of the thoracolumbar spine;

d) if not, opine whether any such neck, upper back, and shoulder disabilities are aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected lumbar strain with degenerative disc disease of the thoracolumbar spine; and

e) provide detailed rationale, with specific references to the record, for the opinions. 

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the severity and manifestations of his service-connected lumbar strain with degenerative disc disease of the thoracolumbar spine.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  All examination findings should be clearly reported.  

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


